Order entered March 14, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00269-CV

                  IN RE MICHAEL DWAYNE WILLIAMS, Relator

              Original Proceeding from the County Criminal Court No. 10
                                 Dallas County, Texas
                          Trial Court Cause No. MA8359627

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE